DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgmeier et al. (US 20160199118 A1), hereinafter Borgmeier.
Regarding claim 1, Borgmeier discloses an electrosurgical instrument ([0070]; Figure 1—element 100), comprising: a shaft ([0075]; Figure 1—element 150) configured to be coupled to a source of electrical energy ([0033], [0070] & [0075]; Figure 1—element 110); an elongated electrosurgical blade ([0012] & [0081]; Figure 2—element 200) coupled to the shaft ([0083]; Figure 2—element 150) and defining a longitudinally-extending crease ([0115]; Figure 8G—element 200kk; the body of the blade (200) can adapt different shapes, element 200kk portrays a cross-sectional view of the blade with a crease), the electrosurgical blade fabricated from a conductive material configured to be manually bent ([0116]); and a housing ([0078]; Figure 2—element 400)at least partially covering the shaft and the electrosurgical blade ([0078] & [0083]).  
Regarding claim 7, Borgmeier further discloses wherein the housing ([0078]; Figure 2—element 400) has a slit ([0078]; Figure 2—distal end of element 400) defined in a distally-facing surface of a distal end portion thereof (Figure 2 portrays housing (400) as a sleeve that surrounds a proximal portion , the electrosurgical blade (Figure 1—element 400) extending out of the slit.
Regarding claim 9, Borgmeier further discloses wherein the electrosurgical blade ([0012], [0081], & [0115]; Figure 2—element 200; Figure 8G—element 200kk) includes: a first longitudinal section (Figure 8G—element 200kk; see figure below); and a second longitudinal section (Figure 8G—element 200kk; see figure below) angled relative to the first longitudinal section about the longitudinally-extending crease (The figure below shows the second longitudinal section angled relative to the first).

    PNG
    media_image1.png
    189
    417
    media_image1.png
    Greyscale

Regarding claim 13, Borgmeier further discloses wherein the longitudinally-extending crease is non-linear, linear, or curved ([0115]; Figure 8G—element 200kk portrays a linear extending crease (see above figure); [0107];various cross-sectional configurations can include, straight, linear, curved, rounded jagged, angled, and/or other edges/surfaces/ components). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 11, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier, in view of Heim et al. (US 2007/0005055 A1), herein after Heim. 
Regarding claim 2, Borgmeier discloses all of the limitations of claim 1, as described in the above 102 rejection of claim 1.
Borgmeier does not disclose wherein the conductive material is tungsten. 
Heim teaches an electrosurgical blade, wherein the conductive material is tungsten ([0055]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument as disclosed by Borgmeier, to include the teachings of Heim, as both references and the claimed invention are directed toward electrosurgical blade. As disclosed by Heim, the electrode may be made out of metal such as tungsten, which has thermal conductivity of at least 0.35 W/cm°K ([0055]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of Heim, as such a modification would produce an electrode which has thermal conductivity of at least 0.35 W/cm°K.
Regarding claim 10, 11, & 12, Borgmeier discloses all of the limitations of claim 9, as described above. 
Borgmeier does not explicitly disclose wherein the wherein the angle between the first and second longitudinal sections is form 120 degrees to about 175 degrees (claim 10), wherein the angle between the first and second longitudinal section is about 160 degrees (claim 11), nor wherein the angle between the first and second longitudinal sections is an obtuse angle that narrows in a proximal direction (claim 12). 
Heim discloses wherein the angle between the first and second longitudinal sections is from about 120 degrees to about 175 degrees (Claim 10) ([0086]-[0087]; Figure 10-12—blade edge elements 13 & angle element 14; the intersecting edge angle (14) is obtuse; by definition an obtuse angle is wherein the angle between the first and second longitudinal sections is about 160 degrees (claim 11)( ([0086]-[0087]; Figure 10-12—blade edge elements 13 & angle element 14; the intersecting edge angle (14) is obtuse; by definition an obtuse angle is between 90° and 180°; therefore the angle could be 160°); and wherein the angle between the first and second longitudinal sections is an obtuse angle that narrows in a proximal direction along the electrosurgical blade (claim 12) ([0086]-[0087]; Figure 10-12—blade edge elements 13 & angle element 14; the intersecting edge angle (14) is obtuse; by definition an obtuse angle is between 90° and 180°; therefore the angle could be narrowed or increase between range of an obtuse angle).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of Heim, as both references and the claimed invention are directed toward electrosurgical devices with electrode blades. As disclosed by Heim, angled blades can provide a point of concentration for electrosurgical energy when the blade first contacts tissue, therefore making starting or controlling the electrosurgical effect easier, the angles edge can reduce prolonged residence times at reactive conditions ([0087]), the prolonged residence times lead to the production of smoke and cause materials that coat the blade to form eschar ([0008]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Borgmeier, to include the teachings of Heim, as such a modification would provide a point of concentration for electrosurgical energy when the blade first contacts tissue, and reduce prolonged residence times.  
Claims 3, 4, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier, in view of DeCou (US 20180147004 A1), herein after DeCou. 
Regarding claims 3 & 4, Borgmeier discloses all of the limitations of clam 1, as described in the above 102 rejection of claim 1. 
Borgmeier does not disclose wherein the electrosurgical blade has a thickness of from about 0.002 inches to about 0.007 inches (claim 3), and wherein the thickness of the electrosurgical blade is about 0.005 inches (claim 4).
DeCou teaches an electrosurgical instrument with and electrode blade ([0064]; Figure 2), wherein the electrosurgical blade has a thickness of from about 0.002 inches to about 0.007 inches ([0012] & [0071]), and wherein the thickness of the electrosurgical blade is about 0.005 inches ([0071]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of DeCou, as both references and the claimed invention are directed toward electrosurgical devices with electrode blades. As disclosed by DeCou, the thickness of the cutting electrode produces a higher current density, and achieves a better cutting performance compared to a thicker cutting electrode ([0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of DeCou, as such a modification would achieve a better cutting performance compared to a thicker cutting electrode. 
Regarding claim 6, Borgmeier discloses all of the limitations of claim 1, as described in the above 102 rejection of claim 2. 
Borgmeier does not disclose wherein the housing has a non-circular outer surface configuration to prevent rotation of the housing within a handle. 
 wherein the housing ([0069]; Figures 3 & 4A—element 45) has a non-circular outer surface ([0069]; Figure 3 & 4A—element 45 has a hexagonal outer surface) configuration to prevent rotation of the housing within a handle ([0069]).
 A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of DeCou, as both references and the claimed invention are directed toward electrosurgical devices with electrode blades. As disclosed by DeCou, the housing has a hexagonal cross-section shape, which allows for keying of the tip relative to the handle ([0069]), and provides support to the distal tip ([0068] & [0069]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Borgmeier, to include the teachings of DeCou, as such a modification would provide support for the distal tip and allow for keying of the tip relative to the handle.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier, in view of Nesbitt (US Patent No. 8,814,863 B2), herein after Nesbitt. 
Regarding claim 5, Borgmeier discloses the electrosurgical instrument of claim 1, as described above. 
Borgmeier does not disclose wherein the housing is overmolded about a proximal end portion of the electrosurgical blade and a distal end portion of the shaft. 
Nesbitt teaches and electrosurgical blade, shaft, and housing ([Col. 8, lines 43-67]; Figure 1—elements 102, 107, & 103); wherein the housing ([Col. 8, lines 51-58]; Figure 1—element 103) is overmolded ([Col. 8, lines 51-58]) about a proximal end portion of the electrosurgical blade and a distal end portion of the shaft ([Col. 8, lines 51-58]). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier, to include . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier, in view of Neurohr (US 20160074061 A1), herein after Neurohr.
Borgmeier discloses all of the limitations of claim 1, as described above, wherein the electrosurgical blade has a proximal portion attached to the end portion of the shaft ([0083]).
Borgmeier does not disclose wherein the electrosurgical blade has a proximal end portion welded to a distal end portion of the shaft. 
Neurohr teaches wherein the blade ([0089]; Figure 3—element 152) has a proximal end portion welded to a distal end portion of the shaft ([0089]; Figure 3—element 148). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of Neurohr, as both references and the claimed invention are directed toward electrosurgical instruments with blades coupled to a shaft. As disclosed by Neurohr, the shaft ([0089]; Figure 3—element 148) may be coupled to the blade ([0089]; Figure 3—element 152) by a threaded connection, by a welded joint, or some other coupling feature ([0089]). As, disclosed by Borgmeier, the proximal end of the blade can be connected to, attached to, or extend from the shaft ([0083]). It would . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier, in view of Mansfield. (US 2,258, 992), hereinafter Mansfield.
Regarding claim 14, Borgmeier discloses all of the limitations of claim 1, as described above. 
Borgmeier does not disclose wherein the conductive material has a grain structure oriented length wise. 
Mansfield teaches a tubular electrode ([Col. 1, line 17-21]; Figures 1-4) wherein the conductive material has a grain structure oriented length wise ([Col. 2, lines 52-Col. 3, line 10]; Figure 2 & 3). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of Mansfield, as both references and the claimed invention are directed toward devices that contain specific conductive materials that allow the device to bend. As disclosed by Mansfield, the tungsten tube electrodes can be prepared in such a manner to assume a laminated grain structure, with longitudinal grain boundaries [Col. 1, lines 13-25]), and these laminated grain structures, that run longitudinally, allow the tungsten tube to be bent into a desired form ([Col.2, line 52-Col. 3, line 10]; Figure 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of Mansfield, wherein the conductive material of the electrode has a grain structure oriented lengthwise, as such a modification would allow the electrode to be bent into a desired form.
Claims 15, 18, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier, in view of Heim and Nesbitt.
Regarding claim 15,  Borgmeier discloses an electrosurgical instrument ([0070]; Figure 1—element 100), comprising: an elongated shaft ([0075]; Figure 1—element 150) fabricated from a conductive material ([0012] & [0081]) and configured to be electrically coupled to a source of electrosurgical energy ([0033], [0070] & [0075]; Figure 1—element 110); an electrosurgical blade ([0012] & [0081]; Figure 2—element 200) having a proximal end portion fixed to a distal end portion of the shaft ([0083]; Figure 2—element 150), the electrosurgical blade defining a longitudinally-extending crease that extends along a length of the electrosurgical blade ([0115]; Figure 8G—element 200kk; Figure 8G portrays a cross-sectional view of the blade 200(kk) with crease in the middle); and a housing ([0078]; Figure 2—element 400) around the distal end portion of the elongated shaft and the proximal end portion of the electrosurgical blade ([0078] & [0083]).  
Borgmeier does not disclose wherein the electrosurgical blade fabricated from tungsten, nor wherein the housing is overmolded around the distal end portion of the elongated shaft and the proximal end portion of the electrosurgical blade.
Heim teaches an electrosurgical blade, wherein the electrosurgical blade is fabricated from tungsten ([0055]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument as disclosed by Borgmeier, to include the teachings of Heim, as both references and the claimed invention are directed toward electrosurgical blade. As disclosed by Heim, the electrode may be made out of metal such as tungsten, which has thermal conductivity of at least 0.35 W/cm°K ([0055]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of Heim, as such a modification would produce an electrode which has thermal conductivity of at least 0.35 W/cm°K.
wherein the housing ([Col. 8, lines 51-58]; Figure 1—element 103) is overmolded ([Col. 8, lines 51-58]) about a proximal end portion of the electrosurgical blade and a distal end portion of the shaft ([Col. 8, lines 51-58]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of Nesbitt, as both references and the claimed invention are directed toward electrosurgical devices containing electrode blades and a housing covering a proximal portion of the blade. As disclosed by Nesbitt, a portion of the electrode blade is coated, encapsulated or over-molded with an electrically insulative housing ([Col. 8, lines 62-65]). As discloses by Borgmeier, a portion of the electrode blade is provided with a sleeve or coating that acts as an insulator and provides protection ([0078]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of Nesbitt, as such a modification would produce the predictable result of providing/attaching a housing that covers a portion of the electrode blade, and acts as an insulator to provide protection. 
Regarding claim 18, Borgmeier further discloses wherein the housing ([0078]; Figure 2—element 400) has a slit ([0078]; Figure 2—distal end of element 400) defined in a distally-facing surface of a distal end portion thereof (Figure 2 portrays housing (400) as a sleeve that surrounds a proximal portion of blade (220) and distal portion of shaft (150), with the blade (220) extending out of the slit), the electrosurgical blade (Figure 1—element 400) extending out of the slit.
Regarding claim 19, Borgmeier in view of Heim and Nesbitt disclose all of the limitations of claim 15, as described above. 
Borgmeier further discloses wherein the electrosurgical blade includes: a first longitudinal section (Figure 8G—element 200kk; see figure in above 103 rejection of claim 9); and a second longitudinal section (Figure 8G—element 200kk; see figure in above 103 rejection of claim 9) angled relative to the first longitudinal section (The figure in above rejection of claim 9 shows the second longitudinal section angled relative to the first).
Regarding claim 20, Borgmeier in view of Heim and Nesbitt disclose all of the limitations of claim 19, as described above. 
Heim further teaches wherein the angle between the first and second longitudinal sections is an obtuse angle that narrows in a proximal direction along the electrosurgical blade (claim 12) ([0086]-[0087]; Figure 10-12—blade edge elements 13 & angle element 14; the intersecting edge angle (14) is obtuse; by definition an obtuse angle is between 90° and 180°; therefore the angle could be narrowed or increase between the range of an obtuse angle).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of Heim, as both references and the claimed invention are directed toward electrosurgical devices with electrode blades. As disclosed by Heim, angled blades can provide a point of concentration for electrosurgical energy when the blade first contacts tissue, therefore making starting or controlling the electrosurgical effect easier, the angles edge can reduce prolonged residence times at reactive conditions ([0087]), the prolonged residence times lead to the production of smoke and cause materials that coat the blade to form eschar ([0008]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Borgmeier, to include the teachings of Heim, as such a modification would provide a point of concentration for electrosurgical energy when the blade first contacts tissue, and reduce prolonged residence times.  
Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier, in view of Heim, Nesbitt, and DeCou. 
Regarding claim 16, Borgmeier in view of Heim and Nesbitt disclose all of the limitations of claim 15, as described above.
Borgmeier in view of Heim and Nesbitt do not disclose wherein the thickness of the electrosurgical blade is about 0.005 inches. 
DeCou teaches wherein the thickness of the electrosurgical blade is about 0.005 inches ([0071]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical instrument, as disclosed by Borgmeier, to include the teachings of DeCou, as both references and the claimed invention are directed toward electrosurgical devices with electrode blades. As disclosed by DeCou, the thickness of the electrode cutting edge creates a higher current density and achieves a better cutting performance compared to a thicker cutting electrode ([0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Borgmeier, to include the teachings of DeCou, as such a modification would achieve a better cutting performance compared to a thicker cutting electrode. 
Regarding claim 17, Borgmeier in view of Heim and Nesbitt disclose all of the limitations of claim 15, as described above. 
Borgmeier in view of Heim and Nesbitt do not disclose wherein the housing has a hexagonal outer surface configuration to prevent rotation of the housing within a handle.  
	DeCou teaches, wherein the housing ([0069]; Figures 3 & 4A—element 45) has a hexagonal outer surface ([0069]) configuration to prevent rotation of the housing within a handle ([0069]; Figure 3—element 42).  
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Borgmeier in view of 

Conclusion
Accordingly, claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794